DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 05/12/2021. Claims 21-40 are pending and have been considered below.

Response to Arguments

3.	Applicant's arguments filed on 05/12/2021 have been fully considered but they are not persuasive.
3A.	Regarding the arguments bridging page 9, last paragraph to page 15 last paragraph,  the Examiner respectfully disagrees with Applicant’s position in that 
 “neither Kim nor Chen teach or suggest at least “determin[ing], based at least in part on the behavior of the vehicle deviating from the expected behavior by meeting or exceeding a threshold deviation, a likelihood that a component of the vehicle is associated with a fault,” as amended claim 21 recites”,
 “the combination of Chen and Kim does not teach or suggest at least "detecting, based at least in part on the behavior associated with the vehicle deviating from the expected behavior by meeting or exceeding a threshold deviation, a likelihood that a component of the vehicle is associated with a fault," as amended claim 28 recites” and 
“The combination of Chen and Kim does not teach or suggest at least "determining, based at least in part on the behavior of the vehicle deviating from the expected 
It is still the Examiner’s  position that Kim has such teachings , at least in “ 
“[0017] The vehicle state information received by the vehicle state information reception unit may be at least one selected from vehicle longitudinal velocity, vehicle longitudinal acceleration, vehicle yaw rate, steering angle, steering toque, and vehicle transverse acceleration. 

[0018] The equivalent model generation unit may be configured to generate an  equivalent model by calculating the time flow-related correlation between the  vehicle parameter and the vehicle state information as an equivalent function  from the received lane parameter and the vehicle state information. 

[0019] The erroneous detection determination unit may be configured to 
determine that a situation of erroneous detection has occurred when a 
difference value in the equivalent model generated by the equivalent model generation unit exceeds a preset threshold.

[0064] The operation determination unit is configured to comprehensively analyze information regarding the lane and vehicle state, which is collected from the camera sensor and the vehicle sensor, and determine whether the steering control device is to intervene for lane keeping.  Operation conditions to be considered for the determination include vehicle velocity, road curvature, vehicle longitudinal/transverse acceleration, steering angle and angular velocity, driver torque, direction indicator lamps, and lane 
recognition states.

[0076] The vehicle state information reception unit 420 is configured to receive vehicle state information sensed or measured by each sensor or device inside the vehicle.  The vehicle state information refers to information regarding the vehicle behavior and driving state as time changes, and may include at least one of vehicle longitudinal velocity, vehicle longitudinal acceleration, vehicle yaw rate, steering angle, steering torque, and vehicle transverse acceleration.”


recognition states having malfunction will affect these parameters and the value of these parameters will deviate from standard value and this will be captured in vehicle state information, and in lane parameter, then with this combination an equivalent model is being  generated and stored in equivalent model database.
	Then the erroneous detection determination unit determines that a situation of erroneous detection has occurred when a difference value in the equivalent model generated by the equivalent model generation unit exceeds a preset  threshold, which is  being contributed by malfunction of camera sensor or camera or vehicle sensor or component of vehicle. Therefore, malfunction of  vehicle component either sensors or other vehicle component is being detected by erroneous detection determination unit 440.
	Therefore, Chen in view of Kim has the teachings of determining, based at least in part on the behavior of the vehicle deviating from the expected behavior by meeting or exceeding a threshold deviation, which component of a plurality of components of the vehicle is associated with a likelihood of a fault.


For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 21, 28 and 35,  the phrase "a likelihood" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate clarification is required.
The Claims 22-27, 29-34 and 36-40   are dependent upon the independent claim 21, 28 and 35 respectively are also rejected under 112 second paragraph by the fact that they are dependent upon the rejected claims 21, 28 and 35.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 21-25, 28-30 and 35 are  rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (USP 2018/0025558 A1) in view of Kim ( USP 2014/0218508). 
As Per Claim 21, Chen et al. (Chen) teaches, a system associated with a vehicle, ( via systems and methods for detecting faults in a sensor and reconstructing an output signal without use of the faulting sensor) the system comprising: one or more processors (processor 18); and one or more non-transitory ( Abstract, [0002],[0005], [0006], [0014-0030])  ( [0035], also see [0031-0034], Figs. 1-3).
However, Chen does not explicitly  teach, determine a deviation between the behavior of the vehicle and an expected behavior of the vehicle; and determine, based at least in part on the behavior of the vehicle deviating from the expected behavior by meeting or exceeding a   threshold deviation, a likelihood that   a component of the vehicle is associated with a fault. 
Examiner interprets : “expected behavior” as ‘normal behavior’.
In a related field of Art, Kim  teaches, a lane keeping control system (Fig.1, [0054])  wherein, determine a deviation between the behavior of the vehicle and an expected behavior of the vehicle; ( via fault detection device 300, [0013], [0015]) and determine, based at least in part on the behavior of the vehicle deviating from the expected behavior  (normal behavior) by meeting or exceeding a   threshold deviation, a likelihood that   a component of the vehicle is associated with a fault (via any vehicle component contributing to the measurement of vehicle velocity, road curvature, vehicle longitudinal/transverse acceleration, steering angle and angular velocity, driver torque, direction indicator lamps, and lane recognition states having malfunction  or the vehicle sensor 320/ camera sensor 310 having malfunction  will affect these parameters and the value of these parameters will deviate from standard value and this will be captured in vehicle state information, and in lane parameter, then with this combination an equivalent model will be /being  generated and stored in equivalent model database. Then the erroneous detection determination unit determines that a situation of erroneous detection has occurred when a difference value in the equivalent model generated by the equivalent model generation unit exceeds a preset  threshold, which is  being contributed by malfunction of camera sensor or camera or vehicle sensor or component of vehicle. Therefore, malfunction of vehicle component either sensors or other vehicle component is being detected by erroneous detection determination unit 440.   ([00177], [0018], [0019], [0064], [0076],  also see ([0015-0030], [0054-0057], [0063-0064], [0072-0076], [0084], [0113-0115], , Ref. Claims 5-6, 15-16).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and  Kim,  before him at the time filing, to modify the systems of Chen, to include the teachings (fault detection device 300) of  Kim  and configure with the system of Chen  in order  receive vehicle state information  sensed or measured from  by each vehicle sensor or device installed on vehicle and an erroneous detection of any parameter, compare with a threshold value and determining a fault attributed to a component of the vehicle. Motivation to combine the two teachings is, determine fault  with vehicle component  and address the issue to resolve ( i.e., enhance vehicle safety).

As per Claim 22, Chen as modified by Kim  teaches the limitation of Claim 21. However, Chen   in view of Kim does not  explicitly teach, wherein: the expected 
Examiner interprets , “a fleet of vehicles” as “many vehicles”
 	However, Kim teaches, “[0084] The determination is made with respect to each fault item as illustrated in FIG. 6 (for example, eight items of R1 to R8); when a difference occurs (S506), as illustrated in FIG. 10, as a result of comparison and exceeds a preset threshold, the corresponding item is checked as faulty (H)”.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that, when  there is NO difference in (S506) i.e., difference is zero,  the vehicle  parameters lateral acceleration, yaw rate, steering angle,  etc. are within correct parameters, then vehicles are within expected behavior ( normal behavior) and the vehicles being in part on nominal characteristics  (normal operating mode) of  even though  if it  is a single vehicle or being a part of  many vehicles (a fleet of vehicles).

As per Claim 23, Chen as modified by Kim  teaches the limitation of Claim 21. However, Chen   in view of Kim further  teaches, wherein: the sensor comprises one or more of a camera, a lidar sensor, or a radar sensor; (Kim :  camera installed on vehicle , line 5 of [0015]; also see  [0072]-[0073]); and determining the behavior comprises: determining, based at least in part on the sensor data, a localization of the vehicle in an environment. (Kim: via  left lane position, right lane position etc. ([0015], [0102]- [0118]), also see  [0084], Fig.6-10).

As per Claim 24, Chen as modified by Kim  teaches the limitation of Claim 21. However, Chen   in view of Kim further  teaches, wherein: the expected behavior (normal behavior) is determined based at least in part on one or more of a braking signal, a torque signal, a steering angle, or a steering angle rate; and determining the behavior comprises determining one or more of an acceleration, a velocity, a yaw, or a yaw rate.  (Kim : [0017], [0027], [0063],[0064],  [0076], ref. claims 1 3, 13).

As per Claim 25, Chen as modified by Kim  teaches the limitation of Claim 21. However, Chen in view of Kim further  teaches, the instructions are further executable by the one or more processors to: query, based at least in part on the behavior of the vehicle deviating from the expected behavior  (normal behavior)by meeting or exceeding the at least one threshold deviation, (Kim : [0013]) [0015-0030]), the component of the vehicle; receive a response from the component comprising a diagnostic result performed by a microcontroller for the component; and determine, based at least in part on the response, the likelihood that the component of the vehicle is associated with the fault  (Kim : [0013]) [0015-0030], [0054-0057], [0063-0064], [0072-0076], [0084], [0113-0115], , Ref. Claims 5-6, 15-16). 

Claim 28 is being rejected using the same rationale as claim 21.
As per Claim 29, Chen as modified by Kim  teaches the limitation of Claim 28. However, Chen   in view of Kim further  teaches, wherein: the sensor comprises one or more of a camera, a lidar sensor, or a radar sensor(Kim :  camera installed on vehicle, line 5 of [0015]; also see  [0072]-[0073]); the behavior is associated with at least one of a longitudinal behavior of the vehicle, a lateral behavior of the vehicle, or a rotational behavior of the vehicle;  determining, based at least in part on the sensor data, a localization of the vehicle in an environment (Kim: via  left lane position, right lane position etc. ([0015], [0102]- [0118]), also see  [0084], Fig.6-10).
However, Chen in view of Kim does not explicitly teach,  the expected behavior is based at least in part on one or more of a nominal characteristic of a fleet of vehicle or a control command issued to the vehicle; and determining the behavior. 
However, Kim teaches, “[0084] The determination is made with respect to each fault item as illustrated in FIG. 6 (for example, eight items of R1 to R8); when a difference occurs (S506), as illustrated in FIG. 10, as a result of comparison and exceeds a preset threshold, the corresponding item is checked as faulty (H)”.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that, when  there is NO difference in (S506) i.e., difference is zero,  the vehicle  parameters lateral acceleration, yaw rate, steering angle,  etc. are within correct parameters, then vehicles are within expected behavior and the vehicles being in part on nominal characteristics of a fleet of vehicle.

As per Claim 30, Chen as modified by Kim  teaches the limitation of Claim 28. However, Chen   in view of Kim further  teaches, determining the expected behavior (normal behavior) based at least in part on one or more of a braking signal, a torque signal, a steering angle, or a steering angle rate, (Kim : [0017], [0027], [0063],[0064],  [0076], ref. claims 1 3, 13), wherein determining the behavior comprises determining f an acceleration, a velocity, a yaw, or a yaw rate. (Kim : [0017], [0027], [0063],[0064],  [0076], ref. claims 1, 3, 13). 

As Per Claim 35, Chen et al. (Chen) teaches, One or more non-transitory computer-readable media storing instructions that, when executed, ( via systems and methods for detecting faults in a sensor and reconstructing an output signal without use of the faulting sensor) [0034]); cause one or more processors to perform operations comprising:  receiving sensor data from a sensor on the vehicle; (via camera sensor 310 and vehicle sensor 320, Fig.3) determine, based at least on a portion of the sensor data, a behavior of the vehicle; ( Abstract, [0002],[0005], [0006], [0014-0030])  ( [0035], also see [0031-0034], Figs. 1-3).
However, Chen does not explicitly  teach, determining a deviation between the behavior of the vehicle and an expected behavior of the vehicle; and determining, based at least in part on the behavior of the vehicle deviating from the expected behavior by meeting or exceeding a threshold deviation,    which component of a plurality of components   of the vehicle is associated with a likelihood of a fault.  
In a related field of Art, Kim  teaches, a lane keeping control system (Fig.1, [0054])  wherein, determining a deviation between the behavior of the vehicle and an expected behavior  (normal behavior) of the vehicle; ( via fault detection device 300, [0013], [0015]);  and determining, based at least in part on the behavior of the vehicle deviating from the expected behavior  (normal behavior) by meeting or exceeding a threshold deviation,  which component of a plurality of components (camera sensor 310, vehicle sensor 320, steering , direction indicator lamps etc.)  of the vehicle is (via any vehicle component contributing to the measurement of vehicle velocity, road curvature, vehicle longitudinal/transverse acceleration, steering angle and angular velocity, driver torque, direction indicator lamps, and lane recognition states having malfunction  or the vehicle sensor 320/ camera sensor 310 having malfunction  will affect these parameters and the value of these parameters will deviate from standard value and this will be captured in vehicle state information, and in lane parameter, then with this combination an equivalent model will be /being  generated and stored in equivalent model database. Then the erroneous detection determination unit determines that a situation of erroneous detection has occurred when a difference value in the equivalent model generated by the equivalent model generation unit exceeds a preset  threshold, which is  being contributed by malfunction of camera sensor or camera or vehicle sensor or component of vehicle. Therefore, malfunction of vehicle component either sensors or other vehicle component is being detected by erroneous detection determination unit 440.   ([00177], [0018], [0019], [0064], [0076],  also see ([0015-0030], [0054-0057], [0063-0064], [0072-0076], [0084], [0113-0115], , Ref. Claims 5-6, 15-16).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and  Kim,  before him at the time filing, to modify the systems of Chen, to include the teachings (fault detection device 300) of  Kim  and configure with the system of Chen  in order  receive vehicle state information  sensed or measured from  by each vehicle sensor or device installed on vehicle and an erroneous detection of any parameter, compare with a threshold value and determining a fault attributed to a .

8.	Claim 26 is  rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (USP 2018/0025558 A1) in view of Kim ( USP 2014/0218508) in view of 
Braunstein et al. (USP 2014/0163805) in view of Hausmann et al. (USP 10,065,664).  
As per Claim 26, Chen as modified by Kim  teaches the limitation of Claim 21. However, Chen   in view of Kim does not explicitly teach, wherein: the expected behavior comprises a desired braking distance; determining the behavior comprises determining a measured braking distance; determining the deviation comprises determining that the desired braking distance differs from the expected braking distance; and determining the likelihood that the component of the vehicle is associated with the fault comprises determining the fault is associated with a braking system of the vehicle.   
In a related field of Art,  Braunstein et al. (Braunstein) teaches, calibrating a vehicle model, wherein: the expected behavior (normal behavior) comprises a desired braking distance; determining the behavior comprises determining a measured braking distance; (via the earth moving machine 10, being equipped with controller 20 and sensors 18 and 22. The controller 20 being coupled with sensors 18 and 22 and being capable of determining actual and predicted braking distance, ([0052], [0063], also see [0020-0022], [0031], [0018], Fig. 1.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and  Kim, and Braunstein  before him at the time filing, to modify the 
However, Chen in view of Kim  and  Braunstein does not explicitly teach, 
determining the deviation comprises determining that the desired braking distance 
differs from the expected braking distance; and determining the likelihood that the component of the vehicle is associated with the fault comprises determining the fault is associated with a braking system of the vehicle.  
In a related field of Art, Hausmann  et al. ( Hausmann) teaches,  systems and method of indexing vehicles of a vehicle system, wherein,  determining the deviation comprises determining that the desired braking distance differs from the expected braking distance; and determining the likelihood that the component of the vehicle is associated with the fault comprises determining the fault is associated with a braking system of the vehicle, (Hausmann:   Col.13, lines 5-41,  also see , col. 3, lines 28-35; col. 10, lines 30-40, col.16, lines 20-31; col. 16,  line 60- col.17, line 7, col.3, lines 28-35).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and  Kim, Braunstein and Hausmann   before him at the time filing, to modify the systems of Chen  Kim and Braunstein, to include the teachings  (EMS 216) of Hausmann  and configure with the system of Chen in order  to use Braunstein’s 
controller  to determine actual and measured braking distance and  when discrepancy presents, using EMS 16 of Huasmann to determine  fault with braking system. .

9.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (USP 2018/0025558 A1) in view of Kim ( USP 2014/0218508) in view of 
Hausmann et al. (USP 10,065,664).
As per Claim 27, Chen as modified by Kim  teaches the limitation of Claim 21. However, Chen   in view of Kim further  teaches, wherein: the expected behavior  (normal behavior) comprises a desired yaw rate, determining the measured behavior comprises a measured yaw rate, determining the deviation comprises determining that the measured yaw rate differs from the desired yaw rate,  (Kim : [0017], [0027], [0063],[0064],  [0076]). 
Chen teaches, braking system ([0015]).
However, Chen in view of Kim does not explicitly teach,  Atty/Agent: David A. Divinedetermining the likelihood that the component of the vehicle is associated with the fault comprises determining the fault is associated with a braking system of the vehicle. 
In a related field of Art, Hausmann  et al. ( Hausmann) teaches,  systems and method of indexing vehicles of a vehicle system, wherein,  Atty/Agent: David A. Divinedetermining the likelihood that the component of the vehicle is associated with the fault comprises determining the fault is associated with a braking system of the vehicle,[Hausmann:   Col.13, lines 5-41,  also see , col. 3, lines 28-35; col. 10, lines 30-40, col.16, lines 20-31; col. 16,  line 60- col.17, line 7, col.3, lines 28-35). 
.

10.	Claims 31 and 40 are  rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (USP 2018/0025558 A1) in view of Kim ( USP 2014/0218508) in view of Speiker (et al. (USP 2008/0246335). 
As per Claim 31, Chen as modified by Kim  teaches the limitation of Claim 28. However, Chen   in view of Kim teaches, the behavior is associated with the longitudinal behavior; determining the behavior comprises determining, based at least in part on the sensor data, (Chen : [0002], [0019], [0028], [0040], [0044], [0046], [0048]), (Kim: [0017], [0027], [0063-0064], [0076]).
However, Chen in view of Kim does not explicitly teach, wherein: the expected behavior is associated with a command to apply an amount of braking to achieve a desired deceleration; a measured deceleration; determining the deviation comprises determining the desired deceleration differs from the measured deceleration; and determining the likelihood that the component of the vehicle is associated with the fault comprises determining the fault is associated with a braking system of the vehicle.
In a related field of Art, Spieker et al. ( Spieker) teaches,    wherein: the expected behavior (normal behavior) is associated with a command to apply an amount of (via  brake module 18  being coupled with sensors 20,22, actuators and controller 22 , determining actual deceleration and determining expected deceleration and detecting a fault condition in the event the correlation between the expected deceleration value and the actual deceleration value does not meet predetermined criteria, correlating wheel velocities, and other parameters, and determining a brake failure condition in response to a predetermined number of detected fault conditions, [See [0031], -[0033], [0036][0039-0040],Ref. claims 57, 58, 59-62), Figs. 1-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and  Kim,  Spieker  before him at the time filing, to modify the systems of Chen, to include the teachings  ( brake module 18, sensors ) of Spieker  and configure with the system of Chen in order  to determine actual  vehicle deceleration and expected  vehicle deceleration, determining a correlation between these value and detecting a fault in braking system when the correlation between these  two parameters does not meet.  Motivation to combine the two teachings is, determine fault with vehicle braking system   ( i.e., enhance  safety pf passenger and vehicle).

 Claim 40 is being rejected using the same rationale as claim 31.
32 is rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (USP 2018/0025558 A1) in view of Kim ( USP 2014/0218508) in view of HU et al. (USP 5,707,117). 
As per Claim 32, Chen as modified by Kim  teaches the limitation of Claim 28. However, Chen   in view of Kim does not explicitly teach, wherein: the expected behavior is based at least in part on a command to apply an amount of steering to achieve a desired yaw rate; determining the behavior comprises determining a measured yaw rate; determining the deviation comprises determining the measured yaw rate differs from the desired yaw rate; and determining the likelihood that the component of the vehicle is associated with the fault comprises determining the fault is associated with a braking system of the vehicle.  
In a related field of Art Hu et al. ( Hu) teaches,  comprehensive  active brake control diagnostic that rapidly diagnoses  fault condition in an active braking control system,   wherein: the expected behavior(normal behavior) is based at least in part on a command to apply an amount of steering to achieve a desired yaw rate; determining the behavior comprises determining a measured yaw rate; determining the deviation comprises determining the measured yaw rate differs from the desired yaw rate; and determining the likelihood that the component of the vehicle is associated with the fault comprises determining the fault is associated with a braking system of the vehicle (via in  a closed –loop yaw rate control application, determining  desired yaw rate and actual yaw rate and diagnosing the operability of the active braking  control system , and determining the fault comprises determining the fault is associated with a braking system of the vehicle.  (col.3, lines 10-61, col.3, line 61- col.4, line 45, col. 1, lines 25-32, col.1, line 65- col.2, line 10., Figs. 1-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and  Kim,  HU before him at the time filing, to modify the systems of Chen, to include the teachings  (controller 68   and  sensors ) of HU  and configure with the system of Chen in order  to determine   desired yaw rate and actual yaw rate, attribute yaw rate error to a fault condition to active braking control system.   Motivation to combine the two teachings is, rapidly diagnosing fault in active braking control system, to minimize loss of vehicle performance, by diagnosing conditions being fault condition of a particular type  prior to indicating the condition for treatment.

12.	Claim 33 is  rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (USP 2018/0025558 A1) in view of Kim ( USP 2014/0218508) in view of 
Ham et al. (KR-20070093714A) in view of HU et al. (USP 5,707,117). 
As per Claim 33, Chen as modified by Kim  teaches the limitation of Claim 28. However, Chen   in view of Kim teaches, wherein: the expected behavior is based at least in part on a command to apply an amount of steering to achieve a desired lateral acceleration rate;( Kim : [0017], [0027], [0063-0064], [0076]).
However, Chen in view of Kim does not  explicitly teach, determining the behavior comprises determining a measured lateral acceleration rate; Lee &Hayes'6determining the deviation comprises determining the measured lateral acceleration rate differs from the desired lateral acceleration rate.
(Abstract). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and  Kim, and Ham before him at the time filing, to modify the systems of Chen, to include the teachings (software ) of  Ham  and configure with the system of Chen  in order  determine an estimated lateral acceleration and a measured lateral acceleration an determining a fault of the active geometry control suspension according to comparison between the estimated and measured values. Motivation to combine the two teachings is, determine  estimated and measured lateral acceleration.
However, Chen in view of Kim  and Ham does not explicitly teach, determining the likelihood that the component of the vehicle is associated with the fault comprises determining that the fault is associated with one or more of a braking system or a hub assembly of the vehicle.
In a related field of Art Hu et al. (Hu) teaches,  comprehensive  active brake control diagnostic that rapidly diagnoses  fault condition in an active braking control system,  wherein,  determining the likelihood that the component of the vehicle is associated with the fault comprises determining that the fault is associated with one or more of a braking system or a hub assembly of the vehicle., ( via determining fault in lateral acceleration and diagnosing the operability of the active braking  control system , and determining the fault being associated with a braking system of the vehicle. ( col. 2, lines 10-36; col.3, lines 10-30, col.8, line 54- col. 9, line 13). Also see  (col.3, lines 10-61, col.3, line 61- col.4, line 45, col. 1, lines 25-32, col.1, line 65- col.2, line 10., Figs. 1-6).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and  Kim,  HU before him at the time filing, to modify the systems of Chen, to include the teachings  (controller 68  and  sensors ) of HU  and configure with the combination of Chen, Kim and  HU,  in order  to determine lateral acceleration error attributing to a fault condition to active braking control system. Motivation to combine the two teachings is, rapidly diagnosing fault in active braking control system, to minimize loss of vehicle performance, by diagnosing conditions being fault condition of a particular type  prior to indicating the condition for treatment.
 
13.	Claims 34 and 36-39 are  rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (USP 2018/0025558 A1) in view of Kim ( USP 2014/0218508) in view of Obaidi (USP 2018/0095456).
As per Claim 34, Chen as modified by Kim  teaches the limitation of Claim 28. However, Chen   in view of Kim teaches, receiving, responsive to the command, a response from the at least one information source; and determining, based at least in part on the response,  the likelihood that the component of the vehicle is associated with the fault  (Chen : receiving data [0005], determining one or more fault of one or more sensors [0019]).

In a related field of art, Obaidi teaches, an immobilizer device 300 being equipped with a monitoring module 312  imbedded into operating system 310 of its memory 306, Fig. 3) wherein, transmitting, to at least one information source associated with the vehicle, a command associated with diagnosing the fault; (via monitoring module sending information query commands to vehicle [0047], also see [0044], [0046], Fig.3).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and  Kim, Obaidi before him at the time filing, to modify the systems of Chen, to include the teachings  (monitoring module ) of Obaidi  and configure with the combination of Chen  in order  to  send information query to sensors and receive information from sensors and determine a fault in the component of the vehicle.

As per Claim 36, Chen as modified by Kim teaches the limitation of Claim 35. However, Chen   in view of Kim teaches,  wherein the operations further comprise:  
receiving a response from the component; and confirming the fault based at least in part on the response.  (Chen: receiving data [0005], determining one or more fault of one or more sensors [0019]).
However, Chen in view of Kim does not explicitly teach, transmitting a query signal to the component;
via monitoring module sending information query commands to vehicle [0047], also see [0044], [0046], Fig.3).
It would have been obvious to one of ordinary skill in the art, having the teachings of Chen and  Kim, Obaidi before him at the time filing, to modify the systems of Chen, to include the teachings  (monitoring module ) of Obaidi  and configure with the combination of Chen  in order  to  send information query to sensors and receive information from sensors and determine a fault in the component of the vehicle.

As per Claim 37, Chen as modified by Kim  and Obaidi teaches the limitation of Claim 36. However, Chen   in view of Kim and Obaidi  teaches, wherein: the behavior is associated with at least one of a longitudinal behavior of the vehicle, a lateral behavior of the vehicle, or a rotational behavior of the vehicle; (Chen : [0002], [0019], [0028], [0040], [0044], [0046], [0048]) and Kim : [0017], [0027], [0063-0064], [0074]).
However, Chen In view of Kim does not explicitly teach, the expected behavior is determined based at least in part on one or more of a nominal characteristic of a fleet of vehicles or a command issued to the vehicle. 
 However, Kim teaches, “[0084] The determination is made with respect to each fault item as illustrated in FIG. 6 (for example, eight items of R1 to R8); when a difference occurs (S506), as illustrated in FIG. 10, as a result of comparison and exceeds a preset threshold, the corresponding item is checked as faulty (H)”.


As per Claim 38, Chen as modified by Kim  and Obaidi teaches the limitation of Claim 36. However, Chen   in view of Kim and Obaidi  teaches, wherein: the sensor comprises one or more of a camera, a lidar sensor, or a radar sensor; (Kim :  camera installed on vehicle , line 5 of [0015]; also see  [0072]-[0073]); and determining the behavior comprises: determining, based at least in part on the sensor data, a localization of the vehicle in an environment. (Kim: via  left lane position, right lane position etc. ([0015], [0102]- [0118]), also see  [0084], Fig.6-10),  the behavior is associated with at least one of a longitudinal behavior of the vehicle, a lateral behavior of the vehicle, or a rotational behavior of the vehicle;; (Chen : [0002], [0019], [0028], [0040], [0044], [0046], [0048]);and determining the behavior comprises: determining, based at least in part on the sensor data, one or more of a lateral acceleration of the vehicle, a longitudinal acceleration of the vehicle, a yaw of the vehicle, or a yaw rate of the vehicle (Kim: via  left lane position, right lane position etc. ([0015], [0102]- [0118]), also see  [0084], Fig.6-10). 
However, Chen In view of Kim does not explicitly teach, the expected behavior is based at least in part on one or more of a nominal characteristic of a fleet of vehicle or a command issued to the vehicle;

However, Kim teaches, “[0084] The determination is made with respect to each fault item as illustrated in FIG. 6 (for example, eight items of R1 to R8); when a difference occurs (S506), as illustrated in FIG. 10, as a result of comparison and exceeds a preset threshold, the corresponding item is checked as faulty (H)”.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that, when  there is NO difference in (S506) i.e., difference is zero,  the vehicle  parameters lateral acceleration, yaw rate, steering angle,  etc. are within correct parameters, then vehicles are within expected behavior  (normal behavior) and the vehicles being in part on nominal characteristics of a fleet of vehicle.

 As per Claim 39, Chen as modified by Kim  and Obaidi teaches the limitation of Claim 36. However, Chen   in view of Kim and Obaidi  teaches, wherein: the expected behavior  (normal behavior) is determined based at least in part on one or more of a braking signal, a torque signal, a steering angle, or a steering angle rate; and determining the behavior comprises: determining one or more of an acceleration, a velocity, a yaw, or a yaw rate.  (Chen : [0002], [0019], [0028], [0040], [0044], [0046], [0048]), and  (Kim: via  left lane position, right lane position etc. ([0015], [0102]- [0118]), also see  [0084], Fig.6-10). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663